Citation Nr: 0615072	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hernia.

2.  Entitlement to service connection for asbestos-related 
lung disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty in the Army from 
October 1972 to October 1974.  His military specialty was 
listed as combat engineer.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) regional office in No. Little Rock, 
Arkansas (RO). 

The issues of entitlement to service connection for tinnitus 
and for heart disease are remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  In May 2005, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for otitis externa.

2.  The evidence of record does not show residuals of a 
hernia that are related to military service.

3.  The evidence of record does not show asbestos-related 
lung disease that is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for otitis externa, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2005).

2.  Hernia residuals were not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  Asbestos-related lung disease was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating decision dated in April 2002, the issue of 
entitlement to service connection for otitis externa was 
denied.  The veteran perfected an appeal in July 2003 as to 
this issue.  However, in a statement dated in May 2005, the 
veteran stated that he wished to withdraw his appeal as to 
the issue of entitlement to service connection for otitis 
externa.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of entitlement to service connection 
for hypertension.  As such, the Board finds that the veteran 
has withdrawn his claim as to this issue, and accordingly, 
the Board does not have jurisdiction to review the appeal as 
to the issue of entitlement to service connection for otitis 
externa, and it is dismissed.

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in May 
2004 and in January 2005, the RO sent the veteran a letter in 
which he was informed of the requirements needed to establish 
service connection.  In accordance with the requirements of 
the VCAA, the letters collectively informed the veteran what 
evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The 
letters explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  No additional relevant private medical evidence was 
received from the veteran.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  


The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The letter sent by VA to 
the veteran in January 2005 stated "[i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  Consequently, the duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Additionally, the Board notes that the veteran was informed 
in a  March 2006 letter from VA of the relevant law on 
disability ratings and effective dates if his claims were 
granted.  Moreover, since the veteran's claims for service 
connection for hernia residuals and asbestos-related lung 
disease are being denied, no disability rating or effective 
date will be assigned.  Consequently, there can be no 
possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  Although an 
examination was not conducted to determine whether there 
is a nexus between any hernia residuals or asbestos-
related lung disease and service, no examination is 
required.  Such development is to be considered necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability; 
contains evidence of the disability in service; and 
contains a nexus opinion linking the current disability to 
service.  38 C.F.R. § 3.159(c)(4).  Because not all of 
these conditions have been met, as will be discussed 
below, a VA examination is not necessary with regard to 
the service connection issues on appeal.  

In the instant case, most of the veteran's service medical 
records are unavailable despite VA's attempt to obtain all 
service medical records.  In response to a VA request, the 
National Personnel Records Center found that the only records 
available were July 1972 preservice medical history and 
examination reports.  These records have been associated with 
the claims file.  The veteran was notified and requested to 
send any medical records that he may have in his possession.  
There is no indication that additional, obtainable, relevant 
evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to his VA 
claims file with respect to the issues decided herein.  
Although the veteran was notified by VA letter in January 
2005 that information he provided on Arkan Allergy Clinic and 
the Dr. Salzman Clinic was incomplete, he was unable to 
provide sufficient information to request any relevant 
records.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his November 2003 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 2006).

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Analysis

The veteran has contended, including at his November 2003 
personal hearing, that he currently has residuals of a hernia 
and asbestos-related lung disease due to military service.  
Although most of the veteran's service medical records are 
unavailable, the Board notes that entitlement to service 
connection also requires postservice evidence of a disability 
and a connection to service.  

The medical records after military service do not contain any 
medical evidence of either hernia residuals or asbestos-
related lung disease.  Although the veteran reported a past 
history of hernia repair on private evaluation in January 
1997, and also said at that time that he suspected he had a 
hiatal hernia because of trouble with dysphagia and reflux, 
there was no abdominal tenderness or masses found.  Lumps in 
the abdomen in June 2001 were thought to be small lipomas.  
Additionally, there were no masses or organomegaly on VA 
examination of the abdomen in November 2002.  

With respect to lung disease, the veteran indicates in a May 
2005 Asbestos Exposure Questionnaire that he was exposed to 
asbestos in his military barracks in 1972 and 1973.  However, 
there is no postservice medical diagnosis or evidence of 
asbestosis or other asbestos-related lung disease.  
Bronchitis was diagnosed in 1985 and left pleural effusion 
and atelectasis were reported on a chest x-ray in February 
1997; however, the medical evidence does not show that these 
disorders are related to the veteran's military service and 
are currently present.  

The Board has considered the veteran's assertions that he 
currently has hernia residuals and asbestosis-related lung 
disease due to service, as well as the November 2003 
statements from the veteran's wife and parents.  However, as 
laypersons without the appropriate medical training and 
expertise, the veteran and his family are not competent to 
render a probative opinion on a medical matter, to include 
whether the veteran currently has hernia residuals or 
asbestos-related lung disease due to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The fact remains that there is no competent evidence on file 
linking any hernia residuals or asbestos-related lung disease 
to service or to any incident of service, despite the 
veteran's assertions that such a causal relationship exists.  
Because there is no competent evidence which shows current 
disability, and therefore no evidence of the required nexus 
between military service and a current disability, service 
connection for residuals of a hernia and/or asbestos-related 
lung disease is not warranted.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

As the preponderance of the evidence is against the veteran's 
claims for service connection for residuals of a hernia and 
for asbestos-related lung disease, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim of entitlement to service connection for otitis 
externa is dismissed.  

Service connection for residuals of a hernia is denied.

Service connection for asbestos-related lung disease is 
denied.


REMAND

A rating action dated in August 2003 denied claims for 
entitlement to service connection for tinnitus and heart 
disease, and the veteran was notified of the denial on August 
15, 2003.  A statement received by VA from the veteran on 
August 12, 2004 is construed by the Board as a notice of 
disagreement to the August 2003 rating decision denying the 
above noted claims.  No statement of the case has been 
promulgated on these issues.  While it is true that the 
veteran has not submitted a timely substantive appeal on 
either of the issues, the Board is obligated to remand these 
issues to the RO for the issuance of a statement of the case 
and notification of appellate rights.  Manlincon v. West, 
12 Vet. App. 238 (1999).   


Accordingly, this case is remanded for the following action:

The RO must issue a statement of the case 
and notification of the veteran's 
appellate rights on the issues of 
entitlement to service connection for 
tinnitus and for heart disease.  
38 C.F.R. § 19.26 (2005).  The veteran is 
reminded that to vest the Board with 
jurisdiction over either issue, a timely 
substantive appeal must be filed.  
38 C.F.R. § 20.202 (2005).  If the 
veteran perfects the appeal as to either 
issue, the case must be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


